DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/315,321 filed on 01/04/2019.
As per the Preliminary Amendment filed on 01/04/2019, claims 9-10 are currently amended, claims 11-16 have been added. Claims 1-16 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. JP2016-141707, filed on 07/19/2016 and to parent Application No. PCT/JP2017/024752, filed on 07/06/2017.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 01/07/2021 and 03/03/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   Such claim limitation(s) are: “a common key cipher text obtaining unit that encrypts”, “a function computation result obtaining unit that computes”, “a public key cipher text obtaining unit that encrypts”, and “a cipher text sending unit that sends”  in claims 1 and 9; “the other communication terminal being configured to”, “a cipher text receiving unit that receives”, “a function computation result decrypting unit that decrypts”, “a common key obtaining unit that computes”, and “a message decrypting unit that decrypts”, in claims 2 and 11; “one communication terminal of the plurality of communication terminals being configured to”, “one communication terminal of the plurality of communication terminals being configured to”, “a key updating function-computation-result obtaining unit that computes”, “a key updating public-key cipher text obtaining unit that encrypts”, and “a key updating data sending unit that sends” in claims 3 and 12; “one communication terminal of the plurality of communication terminals being configured to”, “one communication terminal of the plurality of communication terminals being configured to”, “one communication terminal of the plurality of communication terminals being configured to”, and “a new data obtaining unit that computes” in claims 4 and 10; “a common key cipher text obtaining unit that encrypts”, “a function computation result obtaining unit that computes”, and “a cipher text sending unit that sends”  in claims 5 and 13; “the other communication terminal being configured to”, “a cipher text receiving unit that receives”, “a common key obtaining unit that computes”, and “a message decrypting unit that decrypts”, in claims 6 and 14; “one communication terminal of the plurality of communication terminals being configured to”, “one communication terminal of the plurality of communication terminals being configured to”, “a key updating function-computation-result obtaining unit that computes”, and “a key updating data sending unit that sends” in claims 7 and 15; “one communication terminal of the plurality of communication terminals being configured to”, “one communication terminal of the plurality of communication terminals being configured to”, “one communication terminal of the plurality of communication terminals being configured to”, and “a new data obtaining unit that computes” in claims 8 and 16.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kaseda et al. (US 2016/0119292; Hereinafter “Kaseda”) in view of Vaudenay, Jr. et al. (US 2017/0034138; Hereinafter “Vaudenay”) and further in view of Hayashi et al. (US 2011/0296192; Hereinafter “Hayashi”).
Regarding claim 1, Kaseda teaches a communication terminal that shares a session key with another communication terminal and sends cipher text to the other communication terminal via a server device, the communication terminal comprising: 
a common key cipher text obtaining unit that encrypts a message based on a common key to obtain common key cipher text (Kaseda: Para. [0077], an encrypted file formed from a portion of an encrypted symmetric key E(pk.sub.Gr1, k) including the symmetric key k (encrypted by the public key pk.sub.Gr1), and a portion of the encrypted data E(k, D) including the data D encrypted by the symmetric key k is saved in the file sharing apparatus 2, [data encrypted by symmetric key to form ciphertext]); 
a cipher text sending unit that sends the common key cipher text (Kaseda: Para. [0077], an encrypted file formed from a portion of an encrypted symmetric key E(pk.sub.Gr1, k) including the symmetric key k (encrypted by the public key pk.sub.Gr1), and a portion of the encrypted data E(k, D) including the data D encrypted by the symmetric key k is saved in the file sharing apparatus 2, [data encrypted by symmetric key transmitted to server]).
Kaseda does not explicitly teach a function computation result obtaining unit that computes the common key and the session key based on a predetermined first function to obtain a function computation result.
(Vaudenay: Claim 8, wherein the common symmetric key at the first apparatus is calculated on the basis of a hash function based on the ephemeral secret key of the first apparatus, the public key of the second apparatus and the nonce received from the second apparatus and the common symmetric key at the second apparatus is calculated on the basis of the hash function based on the secret key of the second apparatus, the ephemeral public key of the first apparatus and a nonce. Claim 9, wherein the common symmetric key at the first apparatus is calculated on the basis of the hash function based on the public key of the second apparatus power the ephemeral secret key of the first apparatus, and the common symmetric key at the second apparatus is calculated on the basis of the hash function based on the ephemeral public key of the first apparatus power the secret key of the second apparatus); 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Vaudenay with the system and method of Kaseda to include wherein a function computation result obtaining unit that computes the common key and the session key based on a predetermined first function to obtain a function computation result because this functionality provides for protected key generation and agreement (Vaudenay: Para. [0012]). 
Kaseda, in combination with Vaudenay, does not explicitly teach public key cipher text obtaining unit that encrypts the function computation result based on a public key to obtain public key cipher text; and a cipher text sending unit that sends the common key cipher text the public key cipher text to the server device.
In an analogous art, Hayashi teaches a system and method wherein a public key cipher text obtaining unit that encrypts the function computation result based on a public key to obtain public key cipher text (Hayashi: Para. [0083], The system A 2101 generates a common key (temporary key) (K) 2113 for transferring the message (msg) 2218 and generates a signature 2112 for a hash value of the common key (K) 2113 using the secret key of system A, thereby sending it to the system B 2201 (2402). Further, the system A 2101 sends data 2111 obtained through encryption of the common key (K) 2113 with use of the public key (pkB) of the system B 2201 to the system B 2201 (2401). [output of hash function is signed and value is transmitted with encryption by public key]); and 
a cipher text sending unit that sends the common key cipher text and the public key cipher text to the server device (Hayashi: Para. [0083], Further, the system A 2101 sends data 2111 obtained through encryption of the common key (K) 2113 with use of the public key (pkB) of the system B 2201 to the system B 2201 (2401).)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hayashi with the system and method of Kaseda and Vaudenay to include public key cipher text obtaining unit that encrypts the function computation result based on a public key to obtain public key cipher text; and a cipher text sending unit that sends the common key cipher text the public key cipher text to the server device because this functionality provides for protected data by means of secure encryption (Hayashi: Para. [0012]). 
Regarding claim 9, Kaseda, in combination with Vaudenay, and Hayashi, teaches a non-transitory computer readable medium including a program for causing a computer to function as the communication terminal according to Claim 1 (Kaseda: Para. [0081], As the software of the combined arrangement, as shown in FIG. 1, a program is used for causing each computer to implement the function of each apparatus when it is installed, in advance, on each computer from a network or non-transitory computer-readable storage media M1 to M3, and executed by the processor of each computer.).

Claim(s) 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kaseda et al. (US 2016/0119292; Hereinafter “Kaseda”) in view of Vaudenay, Jr. et al. (US 2017/0034138; Hereinafter “Vaudenay”).
Regarding claim 5, Kaseda teaches a communication terminal that shares a session key with another communication terminal and sends cipher text and a function computation result to the other communication terminal via a server device, the communication terminal comprising: 
a common key cipher text obtaining unit that encrypts a message based on a common key to obtain common key cipher text (Kaseda: Para. [0077], an encrypted file formed from a portion of an encrypted symmetric key E(pk.sub.Gr1, k) including the symmetric key k (encrypted by the public key pk.sub.Gr1), and a portion of the encrypted data E(k, D) including the data D encrypted by the symmetric key k is saved in the file sharing apparatus 2, [data encrypted by symmetric key to form ciphertext]); and 
a cipher text sending unit that sends the common key cipher text and the function computation result to the server device (Kaseda: Para. [0077], an encrypted file formed from a portion of an encrypted symmetric key E(pk.sub.Gr1, k) including the symmetric key k (encrypted by the public key pk.sub.Gr1), and a portion of the encrypted data E(k, D) including the data D encrypted by the symmetric key k is saved in the file sharing apparatus 2, [data encrypted by symmetric key transmitted to server]).
Kaseda does not explicitly teach a function computation result obtaining unit that computes the common key and the session key based on a predetermined first function to obtain the function computation result; a cipher text sending unit that sends the function computation result to the server device.
In an analogous art, Vaudenay teaches a system and method wherein a function computation result obtaining unit that computes the common key and the session key based on a predetermined first function to obtain the function computation result (Vaudenay: Claim 8, wherein the common symmetric key at the first apparatus is calculated on the basis of a hash function based on the ephemeral secret key of the first apparatus, the public key of the second apparatus and the nonce received from the second apparatus and the common symmetric key at the second apparatus is calculated on the basis of the hash function based on the secret key of the second apparatus, the ephemeral public key of the first apparatus and a nonce. Claim 9, wherein the common symmetric key at the first apparatus is calculated on the basis of the hash function based on the public key of the second apparatus power the ephemeral secret key of the first apparatus, and the common symmetric key at the second apparatus is calculated on the basis of the hash function based on the ephemeral public key of the first apparatus power the secret key of the second apparatus.); 
a cipher text sending unit that sends the function computation result to the server device (Vaudenay: Para. [0026], The prover P creates the reply message e to the verifier V by encrypting a combination s.parallel.pk.sub.P.parallel..sigma. of the symmetric key s, the public key pk.sub.P of the prover P and the signature .sigma. on the basis of the public key pk.sub.V of the verifier V. The combination could be a simple concatenation. The prover P sends the reply message e to the verifier V)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Vaudenay with the system and method of Kaseda to include a function computation result obtaining unit that computes the common key and the session key based on a predetermined first function to obtain the function computation result; a cipher text sending unit that sends the function computation result to the server device because this functionality provides for protected key generation and agreement (Vaudenay: Para. [0012]). 
Regarding claim 13, Kaseda, in combination with Vaudenay, teaches a non-transitory computer readable medium including a program for causing a computer to function as the communication terminal according to Claim 5 (Kaseda: Para. [0081], As the software of the combined arrangement, as shown in FIG. 1, a program is used for causing each computer to implement the function of each apparatus when it is installed, in advance, on each computer from a network or non-transitory computer-readable storage media M1 to M3, and executed by the processor of each computer.).

Allowable Subject Matter
Regarding Claims 2-4, 6-8, 10-12, and 14-16, claims 2-4, 6-8, 10-12, and 14-16 are allowed over the cited prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. US 2002/0146127 by Wong
U.S. Patent Application Publication No. US 2015/00270964 by Yasuda

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NELSON S. GIDDINS/Primary Examiner, Art Unit 2437